DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on December 4, 2020, in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on December 4, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Santhakumar et al., (hereinafter “Santhakumar”) US 2021/0374021.

As to claim 1, Santhakumar discloses a method (discloses an operation associated with moving data through various tiers of storage are sometimes referred to as information lifecycle management (ILM) operation which is a hierarchical storage management operation, see [0213], comprising:
in response to identifying a file to migrate from a file system to offline storage, providing metadata for the file to a machine learning engine (see [0124], [0214]-[0216] and [0392], secondary copies are stored on a secondary storage device that is inaccessible to application running on client computing device and/or hosted service, wherein some of the  secondary copies are offline copies,” in that they are not readily available, where the offline copies can include copies of data that system that accesses without human intervention, and copies that the system is accessed only with some human intervention);
receiving a stub profile for the file from the machine learning engine that indicates an offset from a beginning of the file and a length from the offset for previewing the file (see [[0189] and [0190] and [0214]-[0216], wherein HSM data that is removed or aged from the source is replaced by a logical reference pointer or stub); and
migrating a portion of the file from the file system to an offline storage based on the stub profile (see [0214]-[0216], automatically moves data between classes of storage devices, wherein copies which involve the removal of data from source storage without the maintenance of stub or other logical reference information on source storage may be referred to as “off-line archive copies).



As to claim 2, Santhakumar discloses the method of claim 1, further comprising,
before providing the metadata to the machine learning engine, performing an initial training for the machine learning engine, the initial training comprising: signaling the file system to produce file previews for a plurality of files; and for each individual file of the plurality of files: determining a file type for the individual file; providing file data to the machine learning engine; and performing a supervised learning operation for the machine learning engine based on the file type and the file data (see [0392], media agent manager trains  and/or use a neural network or another artificial intelligence model, a machine learning model, to determine the appropriate thresholds for some or all of the thresholds described herein, wherein, the media agent manager obtains past jobs data and/or past anomaly information, and use this data to train a neural network to output a threshold resource usage for one or more resources at which secondary storage computing device performance begins to degrade below acceptable levels; and the media agent manager uses the output resource usage threshold value to determine how many jobs can be completed before the performance of the secondary storage computing device degrades below acceptable levels. If the number of jobs to be completed is greater than the number of jobs that can be completed before the performance of the secondary storage computing device degrades, the storage manager routes the excess jobs, wherein the difference between the number of jobs to be completed and the number of jobs that can be completed before the performance of the secondary storage computing device degrades to an alternative secondary storage computing device, if available).



As to claim 3, Santhakumar discloses the method of claim 1, further comprising,
after migrating the portion of the file from the file system to the offline storage:
monitoring operations of the file system (see [0186] and [0214]-[0216], hierarchical storage management (HSM) operation, which generally automatically moves data between classes of storage devices, wherein copies which involve the removal of data from source storage without the maintenance of stub or other logical reference information on source storage may be referred to as “off-line archive copies);
in response to detecting a read operation of the portion of the file by the file system: determining a file type for the file (see [0171], interact with media agent to gain access to data stored on associated secondary storage device to browse, read, write, modify, delete, or restore data);
providing file data to the machine learning engine (see [0392]); and
performing a supervised learning operation for the machine learning engine based on the file type and the file data to update the machine learning engine (par. [0392]).

As to claim 4, Santhakumar discloses the method of claim 3, wherein the supervised learning operation is based on feedback received from the file system for whether the read operation was an undesired read operation (see [0171], a read operation).

As to claim 5, Santhakumar discloses the method of claim 3, wherein the supervised learning operation is performed in response to a threshold number of read operations having been observed (see [0344]-[0345]).

As to claim 6, Santhakumar discloses the method of claim 1, wherein migrating the portion of the file from the file system to the offline storage based on the stub profile further comprises: creating a stub file in the file system that includes metadata and a preview of the file see [0122], enabling users to browse at a later time the lifecycle management of the indexed data); removing content data for the file from the file system (see [0029], determine a second acceptable range for a time to generate a list of archive files to delete; where the acceptable range comprises one or an absolute time value or a delta time value; where the time to process archive files to be deleted at the first time is greater than an upper limit of the acceptable range; where the time to process archive files to be deleted at the first time is less than a lower limit of the acceptable range, wherein  user requests access to HSM data that has been removed or migrate, system uses the stub to locate the data and may make recovery of the data appear transparent, even though the HSM data may be stored at a location different from other source data.); and storing the content data in the offline storage ([0122], create secondary copies of the files or other data objects in a virtual disk file and/or secondary copies of the entire virtual disk file itself).
As to claim 7, Santhakumar discloses the method of claim 1, wherein file data provided to the machine learning engine include: metadata for the file; content data for the file; preview data for the file; and an offset and a length of a read request for the file stored in the offline storage (see [0379]).

As to claims 8-14, claims 8-14 are system for performing the method of claims 1-7 above. They are rejected under the same rationale.

As to claims 15-20, claims 15-20 computer-readable storage medium including instructions for executing the method of claims 1-7 above. They are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10430723 B1 (involved in providing with multiple storage drives, where a data mover module is coupled to the storage tiers, and is configured to control the transfer of a data between the storage tiers, and hence ensures utilizing the excessive computation resources of a storage system and reduces the processing load on an information processing system, and also collects and processes the trace data for the full time period of the desired time granularity, thus improves the performance of a multi-tier storage system by providing the accurate and efficient movement of data based on the predicted skew measurements).

US 20140201155 (involved in initiating copying of the files from primary storage to secondary storage. The first and second portions of the file are copied from the primary storage to a buffer for writing to the secondary storage. The two entries are created in an index associated with the chunk. The first portion is written to the location indicated by the first secondary storage offset and the second portion is written to the location indicated by the second secondary storage offset).

US 20010037399 (involved in reducing load of network and server, thereby allowing high scalability of the server based application delivery service that delivers, updates and distributes application efficiently to several users without the need for UNIX operating system or Window based servers. Enables better control over server integrity and security).

US 20030182312 (involved in providing indirection level in file system inode look up procedure, the access of the unstable replicated snapshot is prevented).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 26, 2022